Citation Nr: 1404147	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-27 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of Department of Veterans Affairs (VA) benefits.

2.  Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1941 to August 1945, and died in April 2005.  The appellant is his widow.

In a September 2005 decision, the RO in Boise, Idaho denied the appellant's claims of service connection for the cause of the Veteran's death and for Dependency and Indemnity Compensation (DIC).  The appellant timely appealed from this decision and requested review by a Decision Review Officer (DRO).  In April 2006 an administrative decision found that the appellant and the Veteran had not continuously cohabitated prior to the Veteran's death and therefore the appellant was ineligible to claim VA benefits as a "surviving spouse."

The appellant did not timely appeal from the April 2006 decision.  While documents contesting the April 2006 decision were subsequently sent to the RO, such documents were not received until May 2007 - although they were dated June 2006 - and thus were not timely to appeal from the April 2006 decision.

The appellant was informed of the need to submit new and material evidence if she wished to reopen her claim, and in May 2008 she confirmed in writing that she did wish to do so.  In a May 2009 decision, the RO denied the appellant's claim to reopen the issue of her status as a surviving spouse for the purposes of VA benefits.  The appellant timely appealed from this denial in a February 2010 notice of disagreement, and subsequently perfected her appeal to the Board.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.
 

FINDINGS OF FACT

1.  In an April 2006 administrative decision, the RO determined that the appellant was not the Veteran's surviving spouse for purposes of VA benefits.  The appellant did not file a timely appeal, and the decision became final.

2.  The evidence associated with the claims file subsequent to the April 2006 decision relates to unestablished facts that are necessary to substantiate the appellant's status as the Veteran's surviving spouse.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran and the appellant were married in April 1980. 

4.  The Veteran died in April 2005; prior to his death, neither the Veteran nor the appellant ever obtained a dissolution of their marriage. 

5.  The Veteran and the appellant were separated and living apart at the time of the Veteran's death, without fault on the part of the appellant. 



CONCLUSIONS OF LAW

1.  The April 2006 administrative decision denying the appellant's status as the Veteran's surviving spouse for purposes of VA benefits became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Evidence received since the April 2006 administrative decision is new and material to reopen the matter of appellant's status as the Veteran's surviving spouse.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria are met for recognition of the appellant as the surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j) , 3.50, 3.52, 3.53 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  However, pursuant to 38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c) (West 2002)).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

As discussed in the introduction, the appellant failed to timely appeal from an April 2006 administrative decision in which it was determined that the appellant was not in continuous cohabitation with the Veteran, her husband, prior to the time of the Veteran's death.  Because she did not timely appeal, the decision became final.  At the time of the prior unfavorable denial, the evidence of record included a copy of the appellant and Veteran's marriage certificate, VA treatment records in which the Veteran indicated that he was living alone beginning in 1999, statements from the Veteran's surviving adult children endorsing that the appellant had "walked out" in 1998 or 1999, statements from neighbors indicating that the appellant and the Veteran did not live together after 1999, and the appellant's own statements that she was forced to move out of the Veteran's home due to physical and mental abuse on the part of the Veteran.

Since that time, statements from the appellant's adult children have been added to the record.  These statements confirm that the appellant left the Veteran's home approximately six years before his death, but also indicate that the appellant maintained an active relationship with the Veteran in spite of no longer living together, and corroborated the appellant's contentions that the Veteran had been abusive.

The April 2006 administrative decision specifically stated that one reason for the adverse determination was the lack of corroborating details relating to abuse within the appellant and Veteran's marriage.  In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the statements of the appellant's children clearly represent evidence not previously submitted to agency decision makers which relates to unestablished facts necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the matter of a claim of entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of VA benefits.

Entitlement to Recognition of the Appellant as the Surviving Spouse of the Veteran for Purposes of VA benefits

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant seeks recognition as the surviving spouse of the deceased Veteran for VA benefit purposes; specifically for the purposes of determining entitlement to benefits related to the cause of the Veteran's death and DIC.  As a threshold matter, however, VA must first determine her status as a "surviving spouse" prior to addressing entitlement to compensation on the merits.

A "surviving spouse" is defined as a member of the opposite sex who was the spouse of the veteran at the time of the Veteran's death and who (1) lived with the Veteran continuously since the time of the parties' marriage to the date of the veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55 (pertaining to certain terminations of subsequent marriages), has not remarried and has not held him or herself out to the public as the spouse of a member of the opposite sex with whom he or she was then cohabiting. 38 C.F.R. § 3.50(b) (2013).  (The Board acknowledges that on June 26, 2013, the U.S. Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA) is unconstitutional; however, that provision and its enforcement has no impact in the immediate matter before the Board.)

Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2013).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).

The record establishes that the appellant and the Veteran were legally married in April 1980 as evidenced by a copy of their marriage certificate.  In May 1999 the Veteran reported to VA that he and his spouse had "separated" and "no longer reside together."  VA treatment records show that he continued to report living alone, including in May 2000 when he stated that he lived independently in a mobile home, and in April 2003 when he indicated that he was living alone in an apartment.  The Veteran's death certificate lists the appellant as his wife, however the death certificate also confirms different addresses for both the Veteran and the appellant at the time of his death.

The appellant has indicated in written statements that the Veteran was physically, emotionally, and sexually abusive to he during their marriage.  She has indicated that she continued to live with the Veteran as his spouse until 1999 when she "just couldn't take it anymore."  The appellant's contentions are supported by a May 2008 letter from the appellant's counselor - a licensed master social worker -who opined that the appellant showed clear signs of "suffering trauma from years of abusive behavior by her husband."  An April 2008 letter from a physician who had treated the appellant indicated that she had presented with facial and head trauma in the past, which the physician now believes were due to physical abuses from the Veteran.

The Board has been presented with conflicting statements regarding the nature of the relationship between the Veteran and the appellant.  On the one hand, March 2006 reports of contact from the RO include documented statements indicating that the appellant "walked out on [the Veteran] in 1998" and had no contact with him since that time, and the appellant had left the Veteran and "took everything - leaving him destitute in a trailer."

On the other hand, written statements on the appellant's behalf dated June 2006, tend to confirm that the Veteran was continuously abusive to the appellant, causing her to leave their home.  Nonetheless, at least one statement indicates that the appellant continued to assist the Veteran after moving out, by "check[ing] up on him and help[ing] him with his daily life, including veteran's issues, doctor appointments and visits, medication issues, etc."

March 2006 letters from friends of the appellant indicated that "[t]he only time [the Veteran and the appellant] were separated was for illness," and that after the appellant moved out, she and the Veteran "remained on speaking terms the remainder of [the Veteran's] life."

In Gregory v. Brown, 5. Vet. App. 108 (1993), the Court of Appeals for Veterans Claims (Court) identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Id. at 112. 
Second, the separation must have been procured by the Veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.  The Court emphasized that the "without fault" requirement of the law was not a continuing one.  Rather, fault, or the absence of fault, is to be determined based on an analysis of conduct at the time of separation.  Id.  However, certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation.  Still the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to the question of fault, and, standing alone, do not constitute evidence of fault at the time of separation.  Certainly, if a spouse has been physically and emotionally abused and separates from the abuser, the abused spouse's acts of initiating a divorce or refusing to reconcile would not be competent evidence to demonstrate fault on the part of the abused spouse at the time of the separation.  Id. 

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the Federal Circuit Court further clarified that separation by mutual consent generally does not constitute desertion by a potential surviving spouse, such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53 (b)  for the purpose of establishing recognition as the surviving spouse for death benefits.  The Federal Circuit explained that under a proper interpretation of 38 U.S.C.A. § 101(3), a spouse can qualify as a surviving spouse if a separation was procured by the Veteran without the fault of the surviving spouse, even if there was no misconduct by the Veteran.  Id.  Therefore, under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id. at 1358.  However, the Federal Circuit added that a separation by mutual consent would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse, thus, breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance.  Id. at 1357.

Here, there is no evidence, to indicate that the Veteran and the appellant became divorced or that either party took any affirmative steps toward divorce during the Veteran's lifetime.  Based on the foregoing, the Board finds that the Veteran and the appellant did not live together continuously from the date of marriage to the Veteran's death and that they were not living together when the Veteran died, but they were legally married at the time of the Veteran's death. 

While the Veteran and the appellant were no longer living together, the evidence of record reveals that the separation of the appellant and the Veteran was due to the misconduct of the Veteran, without any fault on the part of the appellant.  See 38 C.F.R. §3.53(a).  Accordingly, the continuous cohabitation requirement of 38 C.F.R. § 5.52 is not for application in determining the validity of the Veteran and appellant's marriage for the purposes of identifying the appellant as the Veteran's surviving spouse.

While the record is conflicting, the Board finds the appellant's contentions with regard to the Veteran's misconduct to be credible.  Specifically, the appellant has indicated that the Veteran had difficulty with anger and alcohol use, and these contentions are confirmed by voluminous VA treatment records.  While the appellant was unable to provide VA with contemporary evidence of domestic abuse, the Board finds the conclusions of trained private clinicians to be highly probative in confirming the appellant's current reports of such events.  With regard to competing statements from individuals outside the home, the Board finds these statements to be credible and probative.  However, this third-party evidence is merely in equipoise, and thus the appellant's statements tip the scales well in her favor, especially in light of the aforementioned professional opinions.

In sum, the Board finds the evidence does not establish the appellant intended to desert the Veteran, or procure their separation; and to the extent that the appellant left the Veteran's household, it was due to the Veteran's misconduct and was through no fault of the appellant's.  As it is not disputed that the Veteran and the appellant were legally married at the time of the Veteran's death, and the appellant has not remarried, the Board concludes that the appellant is the Veteran's surviving spouse for purposes of entitlement to VA benefits.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board is granting, in full, issues on appeal in the appellant's favor and thus VA has no further duty to notify or assist.


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of VA benefits is granted.

The appellant is recognized as the surviving spouse of the Veteran for purposes of entitlement to VA benefits.





____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


